DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 12/15/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous objection and the objection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments have necessitated a rejection with new art, and the arguments regarding the combination of Strole/Fukuoka are moot.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the claw comprises a plurality of the claws”. It is unclear how one claw can comprise multiple claws. It is suggested to amend Claim 1 to recite “at least one claw provided on the arm” rather than “a claw”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 6217564) in view of Fukuoka et al (US 2018/0021512).
Regarding Claim 1, Peters discloses a connector (combination of shell 25 and cap 7, Figs. 7 and 8; Col. 4 lines 10-40 indicate that the combination of parts 25 and 7 ensure that catheter 2 does not separate from locking section 12, Fig. 7), the connector (25 and 7, Figs. 7 and 8) comprising:
an outer cylinder (shell 25, Figs. 7 and 8);
an inner cavity formed within the outer cylinder (25, Figs. 7 and 8; see Image 1);
an arm (22, Figs. 7 and 8) provided at the outer cylinder (25, Figs. 7 and 8; as seen in Fig. 7, the arms extend out of the shell 25 and come into contact with the shell – because of this, they are near and in proximity to the outer cylinder and therefore are “at” the outer cylinder; the definition of “at” from Merriam-Webster is “a function word to indicate presence or occurrence in, on, or near”), the arm (22, Figs. 7 and 8) being elastically deformable by bending (Col. 4 line 50 – Col. 5 line 24); and
a claw (pawl 17, Figs. 7 and 8) provided on the arm (22, Figs. 7 and 8),

a flexible tubular member (cap 7, Figs. 7 and 8; since the arms are deformable, and the cap and the arms are unitary, the material forming the cap must be at least somewhat flexible) different from the outer cylinder (25, Figs. 7 and 8) is provided within the outer cylinder (25, Figs. 7 and 8),
an inner wall of the inner cavity is constituted by the tubular member (7, Figs. 7 and 8; as seen in Image 1, at least a portion of the inner wall of the inner cavity is formed by the tubular member 7), and
when a device (combination of male member 2 and female member 1, Fig. 7) is inserted into the inner cavity via the first opening (see Image 1), the claw (17, Figs. 7 and 8) engaged with an engagement structure (ratchet teeth 14, Fig. 7; Col. 4 line 50 – Col. 5 line 24) provided integrally with the device (2 and 1, Fig. 7; the engagement structure is integrally formed with the female member 1), an outer circumferential surface of the device (2 and 1, Fig. 7) and an inner circumferential surface of the tubular member (7, Figs. 7 and 8) are in contact with each other in a radial direction (as seen in Fig. 7, the threads of cap interact with the threads of female member 1), a liquid-tight seal is formed between the outer circumferential surface and the inner circumferential surface (Col. 4 line 50 – Col. 5 line 24; the threads are in contact with one another and the shell slides down to lock the arms into position preventing disconnection; this would result in a liquid-tight seal due to both securement means), and the device (2 and 1, Fig. 7) and the second opening are in communication with each other (as seen in Image 1).

    PNG
    media_image1.png
    769
    306
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 7 of Peters
Peters is silent whether the device inserted into the inner cavity via the first opening is a puncture needle.
Fukuoka teaches an infusion set, thus being in the same field of endeavor of medical fluid delivery devices and connectors, with a spike (2, Fig. 8) and flange (2a, Fig. 8), where the spike is inserted into a cap (6, Fig. 8) and an arm (clip 6f, Fig. 8) on the cap (6, Fig. 8) interacts with the flange (2a, Fig. 8) to secure the cap (6, Fig. 8) onto the spike (2, Fig. 8; ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the connector of Peters with an 
Regarding Claim 3, Peters further discloses a movement preventing means (see Image 1) that prevents the tubular member (7, Figs. 7 and 8) from moving relative to the outer cylinder (25, Figs. 7 and 8) in a direction in which the device (2 and 1, Fig. 7) into the inner cavity via the first opening (see Image 1).
Regarding Claim 4, Peters is silent whether the claw has an inclined surface, and the inclined surface is inclined such that a distance from the inclined surface to a central axis of the puncture needle connector decreases in a direction in which the puncture needle is inserted into the inner cavity via the first opening.
Fukuoka teaches a securing device comprising a claw (catch 6e, Fig. 8) which is inclined such that the distance between the inclined surface to the central axis is decreased as you move in the upward direction (as seen in Fig. 8). This structure allows the claw to secure the cap to the infusion set (¶ [0049]).
Therefore, it would have been obvious to modify the claw of Peters to have an inclined surface such that a distance from the inclined surface to a central axis of the puncture needle connector decreases in a direction in which the puncture needle is inserted into the inner cavity via the first opening, as is shown to be known in the art by 
Regarding Claim 7, Peters further discloses the inner cavity is in communication with the outside only via the first opening and the second opening (as seen in Image 1).
Regarding Claim 11, Peters further discloses the flexible tubular member (7, Figs. 7 and 8) is insertable into the outer cylinder (25, Figs. 7 and 8; Col. 4 line 50 – Col. 5 line 40).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 6217564) in view of Fukuoka et al (US 2018/0021512) further in view of Chang (US 2016/0067144).
Regarding Claim 5, Peters/Fukuoka is silent whether the claw comprises a plurality of the claws on the arm spaced apart from one another along a longitudinal direction of the arm.
Chang teaches a medical solution delivery device, thus being in the same field of endeavor, where the device has a component (50, Fig. 2) that has two claws (engagement lip 92 and retention lip 118, Fig. 2) that are spaced apart from one another along a longitudinal direction that allow for engagement with corresponding surfaces on a port, allowing for secure attachment of the device to the port (¶ [0075-0076, 0101]).
Therefore, it would have been obvious to modify the arm of Peters/Fukuoka to have two claws spaced apart from one another along a longitudinal direction of the arm, as taught by Chang, to allow for secure attachment of the device (as motivated by Chang ¶ [0075-0076, 0101]). Two claws would allow for a tighter connection along the longitudinal length of the device than one claw would.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 6217564) in view of Fukuoka et al (US 2018/0021512) further in view of Loh (US 5582600).
Regarding Claim 6, Peters/Fukuoka is silent regarding a stopper that limits an amount of bending deformation of the arm.
Loh teaches a transfer set connector, thus being in the same field of endeavor, with an arm (key 34, Fig. 4) with a claw (tab 76, Fig. 4), where the deformation of the arm is limited by a stopper (dome 38, Fig. 4; Col. 6 lines 10-16; the dome allows the arm to move but would also limit deformation once the arm contacts the dome).
Therefore, it would have been obvious to modify the device of Peters/Fukuoka to include a stopper that would limit the bending deformation of the arm, as is shown to have been known in the art by Loh. This would be beneficial to prevent breakage of the arm and would extend the usable life of the device, and would therefore be obvious to one of ordinary skill in the art.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 6217564) in view of Fukuoka et al (US 2018/0021512) further in view of Jepson et al (US 6213996).
Regarding Claims 8 and 9, Peters/Fukuoka discloses the puncture needle connector as set forth above for Claim 1.
Peters/Fukuoka is silent regarding a connecting tube and a male connector, wherein the male connector is in communication with the inner cavity via the second opening, wherein the male connector includes a male member to be inserted into a coinfusion port and a lock claw that is engageable with the coinfusion port.

Therefore, it would have been obvious to modify the system of Peters/Fukuoka to comprise a connecting tube and a male connector, where the male connector is in communication with the inner cavity of the puncture needle connector via the second opening, and wherein the male connector includes a male member to be inserted into a coinfusion port and a lock claw that is engageable with the coinfusion port, as taught by Jasper. Jasper indicates that a connection system to a coinfusion system is well known in the art. One of ordinary skill would find it obvious to connect the connector of Peters/Fukuoka to the connector of Jepson to allow for a complex system for medical uses.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 6217564) in view of Fukuoka et al (US 2018/0021512) further in view of Ovcharchyn et al (US 9079006).
Regarding Claim 10, Peters/Fukuoka is silent whether the outer cylinder is made of a material harder than the flexible tubular member.
Ovcharchyn teaches a locking mechanism, thus being in the same field of endeavor of medical connectors and securement devices, with an arm (spring clamp 110, Fig. 13A) made of polyurethane (Col. 7 lines 22-27; Applicant’s specification 
Therefore, it would have been obvious to modify the device of Peters/Fukuoka to have the outer cylinder made of polycarbonate and the flexible tubular member made of polyurethane, as motivated by Ovcharchyn (Col. 7 lines 22-45). This will allow the inner member to be more flexible, allowing the arms of Peters/Fukuoka/Ovcharchyn to be easily compressed to secure the device, and have the outer member be more rigid to compress the arms and secure the device. Based on the existing structure of Peters, one of ordinary skill in the art would find it obvious to select materials with properties that will assist in the desired securing function of Peters.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781